            IN THE DISTRICT COURT OF THE UNITED STATES
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                     Case Number 1:19-CV-00032-FDW



 Bradley L. Mauney                       )
                               Plaintiff )
                                         )
                Vs.                      )                    ENTRY OF DEFAULT
                                         )
 Burke County Sheriff's Office, et al.,  )
                                         )
                            Defendant )



       THIS CAUSE COMING BEFORE THE COURT for entry of default by the Clerk

pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, and upon the application of the

Plaintiff for entry of default against J. Bollinger, Burke-Catawba District Confinement Facility,

and FNU Marshall.

       IT APPEARING TO THE COURT that the named J. Bollinger, Burke-Catawba District

Confinement Facility, and FNU Marshall   are in default for failing to plead or otherwise defend this

action as required by law.

       NOW THEREFORE, default is hereby entered against Defendant Burke County Sheriff's

Office, J. Bollinger, Burke-Catawba District Confinement Facility, and FNU Marshall.




                                                       Signed: December 20, 2019
